Citation Nr: 0119802	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-04 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right above-the-knee amputation, claimed to have 
resulted from treatment at a VA medical facility.


REPRESENTATION

Veteran represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  He also had subsequent service in the 
Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for a right above-the-knee 
amputation.  The veteran subsequently perfected a timely 
appeal regarding that decision.

In April 2001, the veteran presented testimony at a Travel 
Board hearing before the undersigned Member of the Board, at 
the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.

During his April 2001 personal hearing before the 
undersigned, and during a personal before a Hearing Officer 
at the RO in March 2000, the veteran and his representative 
appear to have raised a claim of entitlement to service 
connection for his right above-the-knee amputation.  There is 
no indication that the RO has considered this issue.  
Accordingly, as the issue of entitlement to service 
connection for a right above-the-knee amputation is not 
currently on appeal, and is not inextricably intertwined with 
the present appeal, that issue is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's right above-the-
knee amputation was a certain and intended result of surgical 
treatment received at a VA hospital in January 1997.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's right above-the-
knee amputation was not due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA physicians in furnishing surgical 
treatment in January 1997.


CONCLUSION OF LAW

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right above-the-knee amputation is not warranted.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §  3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1993, the veteran was admitted to a private health 
care facility, St. Joseph's Hospital, with complaints of 
chest pain.  It was noted that he had a history of ethanol 
abuse, and of a myocardial infarction in 1986.  The examining 
physician concluded that the veteran had a combination of 
probable ischemic cardiomyopathy and an alcoholic 
cardiomyopathy.  The veteran underwent coronary artery bypass 
graft surgery, for which segments of the saphenous vein were 
harvested from his right leg.  Following the surgery, the 
veteran experienced excessive post-operative bleeding due to 
coagulopathy.  He was given blood byproducts, which helped 
the blood to clot, and was then taken into surgery for 
removal of the blood clots.  

In a November 1993 hospital summary, it was noted that the 
veteran had experienced a rather "stormy" hospitalization 
following his bypass surgery, which included intermittent 
confusion, with small strokes noted on magnetic resonance 
imagery (MRI) scans, and post-operative bleeding.  It was 
further noted that he had recently developed an elevated 
temperature, but was believed to be asymptomatic, with the 
exception of pain in his right leg.  Thereafter, a scan was 
performed of the right lower extremity, because the wound of 
the donor site for the saphenous vein had been suspect, but 
no evidence of deep vein thrombosis was found.  A physician 
noted an impression of systemic atherosclerosis, with lower 
extremity occlusive disease and ischemic necrosis of the skin 
of the right lower extremity in multiple areas; intracranial 
cerebral-cerebellar infarcts, probably embolic from the 
coronary artery bypass grafting procedure; sepsis, source 
undetermined; and probable protein S deficiency.

In August 1996, the veteran was admitted to the VA Medical 
Center (VAMC) in Atlanta, Georgia, in order to undergo 
extensive therapy for foot ulcers, which ultimately healed.  
During his admission, the veteran was experiencing 
claudication and rest pain, which became unmanageable, even 
with narcotics.  In a January 1997 operative report, it was 
noted by a VA physician that he had a history of severe 
peripheral vascular disease, status post femoral popliteal 
bypass graft, with an infection of the same graft, and 
eventual blowout of his fem-pop graft at the groin.  The VA 
physician found that the veteran had now developed a right 
lower extremity ischemia, with contracture.  The VA physician 
indicated that the veteran had elected to undergo a right 
above-the-knee amputation because of his chronic pain and 
right lower extremity contracture.  Informed consent was 
obtained, and the surgery was performed without 
complications.  Following surgery, the veteran reportedly did 
well, and was free of congestive heart failure and any 
ischemic symptoms.  He was discharged in February 1997.

In April 1997, the veteran was readmitted for a prosthetic 
fitting and training.  Upon examination, a VA physician noted 
that the wound had healed, and that there was no evidence of 
ulcers or pressure areas on the stump.  His hospital course 
was uneventful, and the veteran was reportedly able to 
ambulate independently by using a walker with an above-the-
knee prosthesis.  He was also able to walk up and down stairs 
by using two crutches and his prosthesis.  The VA physician 
concluded that he was independent in performing the 
activities of daily living.  

Subsequent treatment records show that, in August 1997, the 
veteran began receiving outpatient treatment from the VAMC in 
Denver, Colorado, for his hypertension and coronary artery 
disease.

In April 1998, the RO received the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for his right above-the-knee amputation.  On a VA Form 21-
4138, Statement in Support of Claim, he asserted that he had 
had veins removed from his leg for a heart condition, and 
that this had resulted in a severe loss of circulation and a 
massive infection, which had led to the loss of his leg.

In the July 1998 rating decision, the RO denied the veteran's 
claim.  The RO concluded that, while the veteran did incur 
additional disability as a result of treatment received at a 
VAMC, in this case a right above-the-knee amputation, this 
amputation was an intended result of treatment he received 
for his right lower leg ischemia.  The RO also noted that the 
previous removal of veins in the veteran's right leg, to 
which he referred in his April 1998 statement, had been done 
at a private, non-VA hospital in 1993 for use in the coronary 
bypass surgery, and thus could not provide a basis of 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
veteran subsequently perfected a timely appeal regarding the 
RO's decision.

In March 2000, the veteran presented testimony at a personal 
hearing before a Hearing Officer at the RO.  During his 
hearing, the veteran testified at great length regarding 
symptoms he experienced in his right lower extremity while on 
active duty.  He also testified that he believed it was a 
mistake for the physicians at St. Joseph's Hospital to have 
removed veins from his right leg, instead of his left leg, in 
October 1993.  The veteran asserted that he believed the 
removal of those veins caused a worsening of his right lower 
leg problems, and led to his eventual above-the-knee 
amputation.

In January 2001, the Board remanded the veteran's case to the 
RO.  The Board determined that, in his VA Form 9, Appeal to 
Board of Veterans' Appeals, submitted in February 2000, the 
veteran had expressed a desire to appear at a personal 
hearing before a Member of the Board.  The Board therefore 
remanded his claim, in order to ensure that he was provided 
the opportunity to testify at such a hearing.

In accordance with the Board's remand instructions, the 
veteran was provided with a Travel Board hearing before the 
undersigned in April 2001.  The veteran again testified 
regarding symptoms he had experienced in his right lower 
extremity while on active duty, which he related to a motor 
vehicle accident that reportedly occurred during service.  
The veteran and his attorney asserted that the veteran's 
right lower extremity disability, which eventually led to his 
amputation in January 1997, was related to this in-service 
injury.

II.  Legal Analysis

A.  Preliminary Matter-Veterans Claims Assistance 
Act

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
VCAA also requires the Secretary to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The record reflects that the veteran was advised, by virtue 
of the Statement of the Case and Supplemental Statement of 
the Case issued during the pendency of the appeal, of the 
pertinent law and regulations, and of what the evidence must 
show in order to substantiate his claim for compensation 
benefits under 38 U.S.C.A. § 1151.  For this reason, the 
Board finds that the veteran and his representative have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate his claim.  Accordingly, 
the Board believes that VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed with respect to this claim.

Furthermore, the Board believes that there is now ample 
medical evidence of record, and that neither the veteran nor 
his representative has pointed to any additional evidence 
which has not been obtained and which would be pertinent to 
his claim.  Thus, the Board concludes that all relevant 
evidence which is available has been obtained by the RO to 
the extent possible; consequently, there is no further duty 
to assist the veteran.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
United States Court of Appeals for Veterans Claims (then 
known as the Court of Veterans Appeals) held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been 
substantially completed.  Therefore, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.

In short, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Entitlement to Benefits under 38 U.S.C.A. § 1151

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The appellant filed his current claim seeking compensation 
benefits, under 38 U.S.C.A. § 1151, for his above-the-knee 
amputation, in April 1998.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
must be decided under the current, post-October 1, 1997, 
version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 
104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

In reviewing this record, the Board has found the most 
probative evidence to be the veteran's private and VA 
treatment records.  As discussed in detail above, these 
records show that, in October 1993, he underwent coronary 
artery bypass graft surgery, in which segments of a saphenous 
vein were obtained from his right leg for use in bypassing 
the occluded heart vessels.  Of great significance in this 
matter is that the aforementioned medical procedures were not 
performed in a VA medical facility, or by VA medical 
personnel, but were done by non-VA health care providers at 
St. Joseph's Hospital.  The records from that facility 
reflect a "stormy" postoperative course, including pain in 
the right leg, ischemic necrosis of the skin of the right 
lower extremity, and observation of lower extremity occlusive 
disease.

Subsequently, according to the VA physicians who treated the 
veteran between August 1996 and February 1997, the above 
procedure led to the development of a variety of health 
problems, including a right lower extremity ischemia with 
contracture.  As a result, it was determined that the veteran 
should undergo a right above-the-knee amputation, which was 
performed by VA in January 1997.  

In light of the aforementioned evidence, the Board finds that 
the veteran's loss of his right lower extremity was clearly 
an intended and foreseeable result of the surgery performed 
at the VAMC in January 1997.  However, there is no medical 
evidence whatsoever indicating that the amputation was in any 
way due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA physicians who treated the veteran.  See 
38 U.S.C.A. § 1151 (West Supp. 2000).  In fact, the most 
probative evidence of record in this regard, including the 
January 1997 operative report and the February 1997 discharge 
summary, supports the conclusion that the veteran's 
amputation surgery was an appropriate procedure, which was 
performed with the veteran's consent, without postoperative 
complications, in order to correct a disability that was in 
fact caused by the removal of saphenous vein grafting 
segments from his right leg for transfer to his heart, at a 
private facility in October 1993.  In addition, the 
amputation was a necessary consequence of the VA treatment, 
i.e., it was the certain and intended result of the treatment 
accorded at the VAMC.

Although the veteran may believe that his right above-the-
knee amputation is due in part to some sort of negligence or 
similar instance of fault on the part of VA, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the competent and probative evidence of record 
demonstrates that the veteran's right above-the-knee 
amputation was a reasonably foreseeable result of surgical 
treatment received at the VA hospital in January 1997, and 
that it was not due to carelessness, negligence, or similar 
instance of fault on the part of the VA physicians who 
treated the veteran at that time.  Absent a showing of 
negligence or other fault on the part of VA, entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 must be 
denied. 

The Board notes that the veteran and his attorney have 
repeatedly pointed to symptoms experienced by the veteran in 
his right lower extremity while he was on active duty.  In 
essence, they appear to have contended that he sustained an 
injury to his right lower extremity during service, which 
eventually led to his above-the-knee amputation in 1997.  
However, the issue of whether the veteran's claimed 
disability is related to service is not relevant in the 
adjudication of his claim for benefits filed under 
38 U.S.C.A. § 1151.  As noted above, compensation benefits 
awarded under 38 U.S.C.A. § 1151 are based upon additional 
disability caused by VA in the course of providing medical 
treatment.  Such benefits are not awarded based upon 
disability caused by a disease or injury incurred on active 
duty.  Benefits based upon a disability claimed as the result 
of a disease or injury incurred on active duty must be 
obtained by filing a claim of entitlement to service 
connection for that disability.  To the extent that the 
veteran and his attorney may in fact be seeking entitlement 
to service connection for his right above-the-knee 
amputation, this matter has been referred to the RO in the 
Introduction section, above.

Throughout the pendency of his appeal, the veteran has 
asserted that his right above-the-knee amputation is at least 
in part due to injuries sustained during his October 1993 
surgery at St. Joseph's Hospital.  The veteran made this 
assertion in his April 1998 claim, and during his March 2000 
personal hearing.  While this contention may be supported by 
the medical evidence of record, as discussed above, the Board 
must point out that compensation benefits cannot be awarded 
under 38 U.S.C.A. § 1151 based upon additional disability 
caused by surgical care at a private hospital.  Pursuant to 
38 U.S.C.A. § 1151, compensation is only payable for 
additional disability caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of title 38, U.S. Code.

Because the treatment received by the veteran at St. Joseph's 
Hospital in October 1993 does not constitute surgical care 
administered by a Department employee or in a Department 
facility, benefits cannot be awarded under 38 U.S.C.A. § 1151 
based upon any additional disability which might have been 
proximately caused by that treatment.  The Board expresses no 
opinion as to whether there was any fault or other 
impropriety involved in the non-VA treatment provided in this 
case.

In summary, the Board finds that the preponderance of 
competent and probative evidence of record is against the 
veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right above-the-knee 
amputation.  The benefit sought on appeal must, accordingly, 
be denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for a right above-the-knee amputation is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

